Exhibit 10.32

CLASS A COMMON STOCK AND WARRANT

PURCHASE AGREEMENT

THIS CLASS A COMMON STOCK AND WARRANT PURCHASE AGREEMENT dated as of January 28,
2008 (this “Agreement”), is executed by and among MCP-MSC Equity Investment,
LLC, a Delaware limited liability company (“Purchaser”) and MCP-MSC Acquisition,
Inc. (the “Company”). The Purchaser and the Company are collectively referred to
herein as the “Parties,” and individually as a “Party.”

WHEREAS, effective at the close of business on January 28, 2008, (the “Effective
Time”) the Company desires to sell to Purchaser shares of Class A Common Stock
of the Company (“Class A Common”), par value $0.001, and warrants to purchase
common stock, par value $0.001 of the Company (the “Common Stock”) (“Warrants”,
collective with the Class A Common, the “Shares”); and

WHEREAS, Purchaser desires to purchase the Shares from the Company.

NOW THEREFORE, in consideration of the mutual promises herein made and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, whose obligations shall be several and not joint,
hereto agree as follows:

 

1. Purchase and Sale of Units

 

  1.1. Purchase and Sale of Shares. In reliance upon the representations and
warranties contained herein, and subject to the terms and conditions hereof the
Company shall sell, transfer and deliver to Purchaser, and Purchaser shall
purchase from the Company, the number of Class A Common and Warrants set forth
on Schedule 1 attached hereto.

 

  1.2. Purchase Price. The consideration to be paid by Purchaser to the Company
for the Class A Common and Warrants shall be as set forth in Schedule 1 (the
“Purchase Price”). The Purchase Price shall be paid in accordance with this
Section 1.2.

 

  1.2.1. The Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Ropes & Gray LLP at One
International Place, Boston, MA 02110, on January 28, 2008 (the “Closing Date”),
or at such other place and such other date as Purchaser and the Company may
agree in writing. At the Closing:

 

  1.2.1.1.   Purchaser shall deliver the Purchase Price in cash by wire transfer
of immediately available federal funds to accounts specified by the Company;



--------------------------------------------------------------------------------

  1.2.1.2.   Company shall deliver or cause to be delivered to Purchaser
(i) certificates representing the Class A Common purchased by Purchaser
hereunder and (ii) the agreements evidencing the Warrants purchased by Purchaser
hereunder.

 

2. Representations and Warranties.

 

  2.1. Representations of the Company. Company represents and warrants that the
statements contained in this Section 2.1 are correct and complete as of the
Effective Time and will be correct and complete as of the Closing Date.

 

  2.1.1. Organization. Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

  2.1.2. Authorization of Transaction. Company has all requisite legal and
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. All corporate and other actions or
proceedings to be taken by Company to authorize and permit the execution and
delivery by Company of this Agreement and the instruments required to be
executed and delivered pursuant hereto, the performance of Company of its
obligations hereunder, and the consummation by Company of the transactions
contemplated herein, have been duly and properly taken. This Agreement
constitutes a valid and binding obligation of Company enforceable against it in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors and by general equity principles.

 

  2.1.3. Noncontravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby will result in a
breach or violation of, or a default by the Company under (i) any federal,
state, local or foreign law, statute, rule or regulation to which the Company or
any of its assets is subject; (ii) any provision of the certificate of
incorporation of the Company; (iii) any agreement to which the Company is a
party or by which the Company or any of its assets are bound; or (iv) any order,
judgment, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or its assets. No consent, approval, order
or authorization of, or negotiation, declaration or filing with, any
governmental authority or other entity is required in connection with the
execution and delivery by the Company of this Agreement or the consummation by
the Company of the transactions contemplated hereby.

 

  2.1.4.

Issuance of Shares. The issuance, sale and delivery of the Shares in accordance
with this Agreement, and the issuance and delivery of the shares of Common Stock
issuable upon conversion of the Warrants, have been, or will be on or prior to
the Closing, duly authorized by all necessary corporate action on the part of
the Company,

 

- 2 -



--------------------------------------------------------------------------------

 

and all such shares have been duly reserved for issuance. The Shares when so
issued, sold and delivered against payment therefor in accordance with the
provision of this Agreement, and the shares of Common Stock issuable upon
conversion of the Warrants, when issued upon such conversion, will be duly and
validly issued, fully paid and nonassessable.

 

  2.2. Representations of Purchaser. Purchaser represents and warrants that the
statements contained in this Section 2.2 are correct and complete as of the
Effective Time and will be correct and complete as of the Closing Date.

 

  2.2.1. Authorization; Binding Agreement. Purchaser has the full power and
authority to enter into and perform this Agreement. All action on the part of
Purchaser necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of Purchaser hereunder have
been taken, and, assuming due execution and delivery by the Company, this
Agreement constitutes a valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

  2.2.2. Securities Regulation. Purchaser acknowledges and agrees that the
Shares are being transferred and sold pursuant to an exemption from the
Securities Act of 1933, as amended (the “Securities Act”) and exemptions
contained in applicable state securities laws, and that Shares cannot and will
not be sold or transferred except in a transaction that is exempt under the
Securities Act and those state acts or pursuant to an effective registration
statement under the Securities Act and those state acts or in a transaction that
is otherwise in compliance with the Securities Act and those state acts.
Purchaser understands that Purchaser has no contractual right under this
Agreement for the registration under the Securities Act of the Shares for public
sale and that, unless the Shares are registered or an exemption from
registration is available, the Shares may be required to be held indefinitely.

 

  2.2.3. Investment Intent. Purchaser is acquiring the Shares with the intent of
holding the same for investment for Purchaser’s own account and without the
intent or a view of participating directly or indirectly in any distribution of
such Shares within the meaning of the Securities Act or any applicable state
securities laws in a manner that would violate such laws.

 

  2.2.4.

Information, Knowledge and Experience. Purchaser is an informed and
sophisticated investor. Purchaser has such knowledge and experience in
financial, tax, and business matters as to enable Purchaser to evaluate the

 

- 3 -



--------------------------------------------------------------------------------

 

merits and risks of Purchaser’s investment in the Company and to make an
informed investment decision with respect thereto. Purchaser has undertaken such
investigation and has been provided with and has evaluated such documents and
information as Purchaser has deemed necessary to enable Purchaser to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement. Purchaser represents that Purchaser has had an
opportunity to select and consult with such attorneys, business consultants and
any other person(s) with whom Purchaser wished to confer since the time when the
proposed transaction and Purchaser’s participation was first discussed with
Purchaser. Purchaser agrees to accept the Shares in the Company based upon
Purchaser’s own inspection, examination and determination with respect to all
matters related to the transactions contemplated hereby.

 

  2.2.5. Economic Risk. Purchaser is able to bear the economic risk of
Purchaser’s investment in the Shares.

 

  2.2.6. No Reliance on Company. Purchaser acknowledges that neither it, nor any
director, officer, manager, employee, agent or affiliate of Purchaser, nor any
holder, directly or indirectly, of any equity interest in Purchaser, has relied
or is relying on any statements, due diligence or other investigation by the
Company or any officer, director, manager, employee, attorney, agent or
affiliate of either of the Company in connection with Purchaser’s decision with
respect to the execution, delivery and performance of this Agreement.

 

3. Conditions to Closing.

 

  3.1. Representations and Warranties of the Seller. The representations and
warranties of the Company set forth in this Agreement shall be true and correct
(i) as of the date of this Agreement and (ii) as of the Closing Date with the
same effect as though made as of the Closing Date. The Company shall have
delivered to the Purchaser a certificate, dated the Closing Date and signed by
an authorized officer of the Seller, confirming the foregoing.

 

  3.2. Representations and Warranties of the Purchaser. The representations and
warranties of the Purchaser set forth in this Agreement shall be true and
correct (i) as the date of this Agreement and (ii) as of the Closing Date with
the same effect as though made as of the Closing Date.

 

  3.3. Approval by Company. The Company shall have approved the sale of the
Shares.

 

4. Cooperation; Further Assurances. The Company and Purchaser agree to execute
all such further instruments and perform all such acts that are or may become
reasonably necessary to carry out the intent of this Agreement or are reasonably
requested.

 

5. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements, or representations
by or between the Parties, oral or written, to the extent they relate in any way
to the subject matter hereof.

 

- 4 -



--------------------------------------------------------------------------------

6. Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of each other Party hereto.

 

7. Amendments. No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by each of the Parties hereto.

 

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof.

 

9. Counterparts. This Agreement may be executed in any number of counterparts
that together shall constitute one instrument.

[The remainder of this page is intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

COMPANY:   MCP-MSC ACQUISITION, INC   By:  

/s/ Adam S. Doctoroff

  Name:   Adam S. Doctoroff   Title:   Vice President PURCHASER:   MCP-MSC
EQUITY INVESTMENT, LLC   MONITOR CLIPPER EQUITY PARTNERS II, L.P.   By:  
MONITOR CLIPPER PARTNERS II, L.P.,     its general partner   By:   MCP GP II,
INC.     its general partner   By:  

/s/ April Evans

  Name:   April Evans   Title:   CFO and Secretary   MONITOR CLIPPER EQUITY
PARTNERS (NQP) II, L.P.   By:   MONITOR CLIPPER PARTNERS II, L.P.,     its
general partner   By:   MCP GP II, INC.     its general partner   By:  

/s/ April Evans

  Name:   April Evans   Title:   CFO and Secretary

Signature Page for Class A Common Stock and Warrant Purchase Agreement between
MCP-MSC Equity Investment, LLC and MCP-MSC Acquisition, Inc dated January 28,
2008.



--------------------------------------------------------------------------------

Schedule 1

CAPITAL STOCK AND WARRANTS OWNED BY SELLER

 

Security

   Number    Purchase Price

Class A Common Stock, par value $0.001 per share (“Class A Common”)

   31,500,000    $ 31,433,947

Warrants

   6,605,366      66,053.66

 

- 7 -